ORDER

PER CURIAM.
AND NOW, this 8th day of September, 2014, the Petition for Leave to File Petition for Allowance of Appeal Nunc Pro Tunc is GRANTED. Although counsel was negligent, Petitioner is entitled to a counsel-filed Petition for Allowance of Appeal. See Pa.R.Crim.P. 904. Counsel is directed to file a Petition for Allowance of Appeal within 15 days of this order.
*530Justice STEVENS notes his dissent and would direct negligent counsel to file a Petition for Allowance of Appeal within 48 hours of this order.